Freedman, J.,
concurring in part and dissenting in part. I cannot join in the majority opinion inasmuch as it suggests that a trial court must accept and render judgment in accordance with any stipulation presented to the court that reflects the parties’ agreement to settle a case. To the contrary, our courts have the inherent authority to reject a stipulation that the parties seek *257to have the court render as a judgment of the court. Nonetheless, under the facts of this case, I would reverse the judgment of the trial court because I believe that the trial court improperly rejected a portion of the agreement without the consent of the parties. Accordingly, I would remand the case to the trial court for further proceedings.
A stipulated judgment is “a contract of the parties acknowledged in open court and ordered to be recorded by a court of competent jurisdiction.” Gillis v. Gillis, 214 Conn. 336, 339, 572 A.2d 323 (1990); Bryan v. Reynolds, 143 Conn. 456, 460, 123 A.2d 192 (1956). While a stipulated or consent judgment “ ‘is not a judicial determination of any litigated right’ ”; Gillis v. Gillis, supra; Bryan v. Reynolds, supra; “[it] is a judicial function and an exercise of the judicial power to render judgment on consent. A judgment upon consent is ‘a judicial act.’ ” Pope v. United States, 323 U.S. 1, 12, 65 S. Ct. 16, 89 L. Ed. 3 (1944). There is no doubt that the parties may enter into any agreement they choose. By seeking to transform their private agreement into a judgment of court, however, the parties invoke the judicial power of the court. Such a judicial act, like all judicial acts, necessarily involves the court’s exercise of its powers of law and equity. The parties cannot, by giving each other consideration, compel a court to render a judgment in accordance with a stipulation that the court, in the exercise of its discretion, is unwilling to accept. System Federation No. 91, Railway Employees’ Department, AFL-CIO v. Wright, 364 U.S. 642, 651, 81 S. Ct. 368, 5 L. Ed. 2d 349 (1961). “[A] judge is not a mere umpire in a forensic encounter but a minister of justice, and it follows that an agreement is not necessarily binding on the court and may justifiably be disregarded in a particular case.” Central Connecticut Teachers Federal Credit Union v. Grant, 27 Conn. App. 435, 438, 606 A.2d 729 (1992); *258see also System Federation No. 91, Railroad Employees’ Department, AFL-CIO v. Wright, supra (frequently terms arrived at by the parties are accepted without change by the adopting court, but adopting court is free to reject agreed upon terms as not in furtherance of statutory objectives).
In considering a motion to render judgment pursuant to a stipulation of the parties, a trial court has only two options. It may render judgment pursuant to the terms of the stipulation, or it may decline to enter such judgment. The trial court, however, lacks the authority to do what the court did here, render judgment pursuant to a stipulation that it has altered without the consent of the parties. While a court is not obligated to accept a stipulation if it considers its terms to be unreasonable, oppressive or contrary to public policy, the court may not reject or modify portions of a stipulation and then render judgment pursuant to the stipulation as modified by the court. “[A] court has no more power to partially modify or vacate a consent judgment or decree than it would have to modify a contract between the parties, and . . . hence if such a judgment was not in fact consented to by some of the parties it must be wholly vacated, inasmuch as a partial vacation as to the nonconsenting parties would leave a judgment to which the other parties had not consented." Annot., 139 A.L.R. 421, 443-44. Consequently, when presented with a request to render judgment in accordance with a stipulation of the parties, the court must either accept the agreement in whole or reject the agreement in whole, without modification.
Here, however, the trial court improperly exercised its discretion to reject the agreement of the parties by failing first to notify the parties of its concerns and then afford them an opportunity to be heard. A trial court need not hold a hearing if it exercises its discretion to render judgment in accordance with a stipulation of the parties. Under such circumstances, the lack of a hear*259ing does not implicate due process concerns. “If, [however], the court cannot adopt the stipulation of the parties, it should state its disapproval of the stipulation and the reasons for its disapproval on the record. The court should not [refuse to accept a proposed stipulated judgment] without offering the parties an opportunity to present evidence relevant to that judgment.” Central Connecticut Teachers Federal Credit Union v. Grant, supra. Such a procedure will promote the parties’ rights to constitutional due process; id.; and will permit the trial court to have before it a record on which to exercise its discretion. It will also permit the court to state its reasons for rejecting the parties’ agreement on the record and directly to the parties. Such action will not only facilitate our review should a party claim, on appeal, that the rejection constituted an abuse of discretion, but will also give the parties an opportunity thereafter to modify their agreement, should they believe such is appropriate, to meet the concerns expressed by the court. Consequently, the requirement of a court hearing may also serve to promote the judicial policy of encouraging the settlement of litigation without trial. Because the trial court here did not provide the parties with notice of its concerns regarding the terms of the proposed judgment and an opportunity to be heard, I believe that a remand for that purpose is required. See id.
I, too, would reverse the judgment of the trial court. For the reasons stated above, however, I would remand the case to the trial court for a hearing on the stipulation, at which time the court could hear from the parties and either accept the stipulation and render judgment pursuant to its terms or reject the agreement and indicate its reasons on the record.